STATE OF WEST VIRGINIA

                           SUPREME COURT OF APPEALS



In Re: I.M.                                                                          FILED
                                                                                   June 2, 2014
No. 14-0079 (Mineral County 13-JA-01)                                          RORY L. PERRY II, CLERK
                                                                             SUPREME COURT OF APPEALS
                                                                                 OF WEST VIRGINIA


                              MEMORANDUM DECISION
       Petitioner Mother, by counsel Agnieszka Collins, appeals the Circuit Court of Mineral
County’s February 19, 2014, order terminating her parental rights to I.M. The West Virginia
Department of Health and Human Resources (“DHHR”), by counsel Melinda Dugas, filed its
response in support of the circuit court’s order. The guardian ad litem, Joyce Stewart, filed a
response on behalf of the child that supports the circuit court’s order. On appeal, Petitioner
Mother alleges that the circuit court erred in terminating her improvement period.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision affirming is appropriate under Rule 21 of the Rules of
Appellate Procedure.

        In March of 2013, the DHHR filed a petition for immediate custody of the minor child in
imminent danger alleging that I.M. was born with Subutex, barbituates, and benzodiazepines in
her system and was suffering from withdrawal. The circuit court ratified the removal of the child
and scheduled a preliminary hearing. Petitioner Mother waived her right to a preliminary hearing
and stipulated that she was addicted to drugs, which contributed to her neglect of I.M. By order
entered on July 8, 2013, the circuit court granted Petitioner Mother a six-month post­
adjudicatory improvement period. Petitioner Mother was directed to participate in and complete
all counseling, programs, and services that were recommended by the multidisciplinary team.
Further, Petitioner Mother was also directed to undergo drug treatment, submit to drug testing
three times per week, and remain drug-free.

         On September 9, 2013, the DHHR filed a motion to terminate Petitioner Mother’s
improvement period. The DHHR alleged that Petitioner Mother failed multiple drug tests, failed
to appear for numerous other drug tests, did not participate in individualized parenting and adult
life skills classes, and did not participate in weekly counseling. On February 19, 2014, the circuit




                                                     1
­
court entered an amended order terminating her parental rights.1 In terminating Petitioner
Mother’s parental rights, the circuit court held that Petitioner Mother was unable and unwilling
to remedy her drug addiction and thereby allow her to properly care for her child. Further, the
circuit court found that Petitioner Mother failed to respond to services aimed at remedying her
drug addiction. It is from this order that Petitioner Mother now appeals.

       The Court has previously established the following standard of review:

       “Although conclusions of law reached by a circuit court are subject to de novo
       review, when an action, such as an abuse and neglect case, is tried upon the facts
       without a jury, the circuit court shall make a determination based upon the
       evidence and shall make findings of fact and conclusions of law as to whether
       such child is abused or neglected. These findings shall not be set aside by a
       reviewing court unless clearly erroneous. A finding is clearly erroneous when,
       although there is evidence to support the finding, the reviewing court on the entire
       evidence is left with the definite and firm conviction that a mistake has been
       committed. However, a reviewing court may not overturn a finding simply
       because it would have decided the case differently, and it must affirm a finding if
       the circuit court’s account of the evidence is plausible in light of the record
       viewed in its entirety.” Syl. Pt. 1, In Interest of Tiffany Marie S., 196 W.Va. 223,
       470 S.E.2d 177 (1996).

Syl. Pt. 1, In re Cecil T., 228 W.Va. 89, 717 S.E.2d 873 (2011).

        Petitioner Mother argues that the circuit court erred in terminating her improvement
period. In support of her position, Petitioner Mother argues that while she did not fully comply
with her treatment plan, strict compliance does not promote reunification. By order entered on
July 8, 2013, Petitioner Mother was granted a six-month post-adjudicatory improvement period.
The terms of Petitioner Mother’s improvement period required her to remain drug-free, directed
her to submit to drug testing three times per week, and to participate in and complete any
services that were recommended to her. During the dispositional hearing, Michelle McGuire, a
Community Corrections worker, testified that Petitioner Mother failed to attend some drug tests
and missed classes and appointments. Ms. McGuire also testified that Petitioner Mother
“absconded” from the program. The circuit court also heard testimony from Ashley Bailey with
Home Base Incorporated who testified that Petitioner Mother failed to complete her parenting
and adult life skills classes. Child Protective Services worker, Katrina Szilaj, also testified that
Petitioner Mother failed to undergo a psychological evaluation. Importantly, Petitioner Mother’s
counsel admits in her brief that “[Petitioner Mother] failed her period of improvement . . . .” We
have previously held that “courts are not required to exhaust every speculative possibility of
parental improvement before terminating parental rights where it appears that the welfare of the

       1
        The DHHR filed an amended abuse and neglect petition adding Petitioner Mother’s
older child, L.C. However, the circuit court dismissed the amended petition related to L.C.
because it was improperly filed.
                                                 2
child will be seriously threatened . . . .” Syl. Pt. 4, in part, In re Kristin Y., 227 W.Va. 558, 712
S.E.2d 55 (2011) (quoting Syl. Pt. 1, In re R.J.M., 164 W.Va. 496, 266 S.E.2d 114 (1980)). The
governing statute makes it clear that “[w]hen the [DHHR] demonstrates that the respondent has
failed to participate in any provision of the improvement period, the court shall forthwith
terminate the improvement period.” W.Va. Code § 49-6-12(f)(2012) (emphasis added). This
evidence constitutes a circumstance in which circuit courts must terminate an improvement
period pursuant to West Virginia Code § 49-6-12(f). For these reasons, we find no error in the
circuit court’s decision to terminate Petitioner Mother’s post-adjudicatory improvement period.

       For the foregoing reasons, we find no error in the decision of the circuit court and its
February 19, 2014, order is hereby affirmed.


                                                                                          Affirmed.

ISSUED: June 2, 2014

CONCURRED IN BY:

Chief Justice Robin Jean Davis
Justice Brent D. Benjamin
Justice Margaret L. Workman
Justice Menis E. Ketchum
Justice Allen H. Loughry II




                                                     3
­